Citation Nr: 0623928	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-02 190	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1. Entitlement to an increased (compensable) rating for 
hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1951 to December 
1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which determined that new and material evidence had 
not bee submitted to reopen a previously denied claim for 
service connection for a left foot disorder.  The RO also 
denied an increased (compensable) rating for hearing loss and 
claims for service connection for tinnitus and a left ankle 
disorder.  

To support his claims, the veteran testified at a hearing at 
the RO in June 2004.  A transcript of that proceeding is on 
file.  

In July 2006, the Board granted a motion to advance this case 
on the docket because of the veteran's age.  See 38 C.F.R. 
§ 20.900(c) (2005).

As for whether new and material evidence has been submitted 
to reopen the claim for service connection for a left foot 
disorder, this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part concerning this claim.  The Board, 
however, will adjudicate his remaining claims.


FINDINGS OF FACT

1.  The results of VA examinations in January 2003 and April 
2004 show the veteran has level I hearing in his right ear 
and level III hearing in his left ear.

2.  Competent medical evidence does not show the veteran's 
tinnitus is related to his military service.

3.  The medical evidence of record does not show the veteran 
currently has a left ankle disability, much less related to 
his service in the military.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran was provided notice of the VCAA in January 
2003, prior to the initial adjudication of his claims in the 
February 2003 rating decision at issue.  So the notice 
complied with the preferred sequence specified in Pelegrini 
II and Mayfield.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter stated:  "[i]f 
there are private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can also get these records yourself and 
send them to us."  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence that was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating and service connection 
claims.  In relation to his service connection claims, the 
notice did not inform him of the downstream disability rating 
and effective date elements, and as for his increased rating 
claim, the notice did not inform him of the effective date 
element.  But this was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Since the Board will conclude below that the preponderance of 
the evidence is against both the increased rating and service 
connection claims, any question concerning the appropriate 
disability rating and effective date to be assigned for the 
service connection claims is rendered moot.  The same is true 
for the increased rating claim since the denial of this 
claim, in turn, renders any consideration of a downstream 
effective date inconsequential.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
medical records, VA medical records and VA examinations.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).



One other preliminary point worth mentioning, the VCAA and 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

After reviewing the file, the Board has concluded that in 
regard to the claim for service connection for a left ankle 
condition a remand for physical examination of the veteran 
and/or a medical nexus opinion is not warranted.  As 
discussed in more detail below, there is no competent medical 
evidence of a left ankle condition currently.  In the absence 
of competent medical evidence of current left ankle 
disability, physical examination of the veteran is 
unnecessary because, even best case scenario, there is no 
present disability to causally relate to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  And the RO already obtained a medical nexus 
opinion in response to his tinnitus claim.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current left ankle disability.  The veteran has 
been provided the opportunity to present evidence pertaining 
to current disability, to at least suggest he has this 
condition, and he has not done so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Entitlement to an increased (compensable) rating for hearing 
loss.  

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (i.e., 
noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's increased rating claim was 
received in September 2002, after the amended regulations 
became effective.  Thus, his claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  But pertinent changes 
were made to 38 C.F.R. § 4.86, regarding cases of exceptional 
patterns of hearing impairment.



The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual background

In a December 1991 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (i.e., 0 percent) rating.  

Several years later, in September 2002, the veteran filed a 
claim for a higher rating.

On VA audiological evaluation in January 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
65
70
LEFT
N/A
25
50
75
90

Speech recognition was 92 percent in the right ear and 86 
percent in the left ear.



A more recent April 2004 audiological evaluation revealed 
pure tone threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
65
70
LEFT
N/A
20
55
80
95

Speech recognition was 92 percent in the right ear and 84 
percent in the left ear.

Analysis

Schedular rating

Applying the findings of the January 2003 and April 2004 
examinations to the rating criteria for hearing impairment, 
the Board concludes there is no basis for increasing the 
veteran's rating to a compensable level.  Considering that 
the results of those examinations show his right ear has 
average puretone thresholds of 54 (January 2003) and 53 
(April 2004) decibels, and 92 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his right ear 
hearing loss to be Level I impairment.  And as for his left 
ear, he has average puretone thresholds of 60 (January 2003) 
and 63 (April 2004) decibels, and 86 (January 2003) and 84 
(April 2004) percent speech discrimination, which in turn 
correlates to Level III impairment.  Accordingly, the 
schedular criteria for a compensable rating are not met.

Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech recognition test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is inappropriate.  The veteran's test results clearly 
fall within the parameters for a 0 percent rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
Tables VI, VII, Diagnostic Code 6100 (2005).

As alluded to, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that some veterans experience.  See 64 Fed. Reg. 25,203 (May 
11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds 
at each of the specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  And under section 4.86(b), when a 
puretone threshold is 30 dB or less at 1000 Hertz, and is 70 
dB or more at 2000 Hertz, an evaluation could also be based 
either upon Table VI or Table VIa, whichever results in a 
higher evaluation.

Here, though, it is clear from the medical evidence that the 
special provisions of § 4.86 are not met in this case with 
respect to either ear.  Puretone thresholds exceed 55 dB's at 
3000 and 4000 Hertz only in the right ear and at 2000, 3000 
and 4000 Hertz only in the left ear, so the requirements of 
subdivision (a) are not satisfied.  With respect to 
subdivision (b), although puretone thresholds in both ears 
are 30 dB or below at 1000 Hertz, they are not 70 dB or more 
at 2000 Hertz.  So the requirements of subdivision (b) also 
are not met.

Extraschedular rating

The Board notes, parenthetically, that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected hearing 
loss results in marked interference with employment 
(meaning above and beyond that contemplated by his current 
schedular rating) or frequent periods of hospitalization as 
to render impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (2005).  On 
the contrary, his sole contention is that his service-
connected disability warrants a higher rating.  Accordingly, 
in the absence of this issue being raised by him, adjudicated 
by the RO, or otherwise shown as potentially applicable, the 
Board will not address his entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the event the veteran believes consideration of an 
extraschedular rating for his hearing loss is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.

Entitlement to service connection for tinnitus.  

Entitlement to service connection for a left ankle condition.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from an injury or a disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Analysis

The veteran contends his tinnitus and left ankle condition 
are related to his military service.  

But as indicated, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence/aggravation of such 
disability; and (3) medical nexus.  See Hickson, supra.

In regards to the tinnitus claim, the January 2003 VA 
audiological examination confirmed the veteran had tinnitus.  
So Hickson element (1), current disability, has been met 
concerning this claim.  

With regards to the left ankle claim, however, the medical 
evidence of record is completely devoid of any clinical 
finding or diagnosis pertaining to this condition.  VA 
medical records show treatment for gout and ankle edema due 
to a heart condition but do not show any old ankle injury.  
And despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of a left ankle disability.  Therefore, Hickson element (1) 
has not been satisfied in response to this claim.

As mentioned, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of diagnosed left ankle 
disability, service connection may not be granted.  



To the extent the veteran, himself, is attempting to show the 
existence of the claimed left ankle disability, it is also 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met in regards to 
the left ankle claim.  So service connection must be denied 
on this basis alone - irrespective of any other Hickson 
considerations.

Nevertheless, for the sake of completeness, the Board will 
briefly address the remaining two elements.  

With respect to Hickson element (2), in-service disease or 
injury, the Board has reviewed the service medical records 
and finds they show no symptoms, treatment or diagnosis of 
tinnitus.  That said, the Board realizes a March 1954 rating 
decision granted service connection for hearing loss and 
indicated that disability was the result of acoustic trauma 
in service.  So noise exposure during service is conceded, 
inasmuch as the hearing loss was service connected on this 
premise, in turn meaning Hickson element (2) has been 
satisfied concerning the tinnitus claim because it, too, is 
predicated on that same noise exposure.

The service medical records also show that in November 1952 
the veteran was treated for a contusion on his left ankle 
after being hit with a bowling ball.  So Hickson element (2) 
also has been met regarding this claim.



As to Hickson element (3), medical nexus, there is no 
competent medical opinion etiologically linking either of 
these claimed disabilities to the veteran's military service.  
On the contrary, the January 2003 VA examiner opined "[i]t 
is NOT at least as likely as not that [the veteran's] current 
tinnitus is related to his active duty noise exposure."  The 
examiner indicated it was unclear as to when the tinnitus 
began - noting that on examination the veteran stated the 
condition began during his active military service, but 
earlier in July 2002 had denied experiencing any tinnitus.  
And still other evidence shows that, in February 1997, the 
veteran said his tinnitus began in the early 1990's following 
a civilian occupational accident.

In regards to the left ankle claim, it is clear that in the 
absence of a current diagnosis of left ankle disability a 
medical nexus opinion causally relating left ankle disability 
to service is an impossibility.  Cf. Charles v. Principi, 16 
Vet. App. 370, 374 (2002).

With regards to the tinnitus claim, Hickson element (3) has 
not been met.  And with regards to the left ankle claim, 
Hickson elements (1) and (3) have not been met.  So the 
preponderance of the evidence is against both claims, meaning 
the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  See, e.g., Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an increased (compensable) disability rating 
for bilateral hearing loss is denied.

The claim for service connection for tinnitus is denied. 

The claim for service connection for a left ankle condition 
is denied.  




REMAND

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot condition.  

In a December 1991 rating decision, the RO denied the 
veteran's original claim for service connection for a left 
foot condition because his service medical records were 
unremarkable regarding any documentation concerning the left 
foot.  The RO concluded there was no evidence this condition 
was either incurred or aggravated during service.  [The Board 
notes that the January 1992 letter notifying the veteran of 
that denial also stated the evidence did not show a left foot 
condition.]  He did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  

In September 2002, the veteran filed a petition to reopen 
this claim.  And the RO sent him a development letter in 
January 2003 concerning the VCAA.  

On March 31, 2006, the Court issued Kent v. Nicholson, No. 
04-181.  The Court held, with regard to a petition to reopen 
a finally decided claim, the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  Kent v. Nicholson, No. 04-
181, slip op. at 10 (Vet. App. Mar. 31, 2006).  

In the January 2003 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was generally 
needed to substantiate a claim for service connection.  
However, although the RO provided notice that new and 
material evidence was required to reopen this previously 
denied claim, the RO did not provide notice in accordance 
with Kent of the specific evidence necessary to substantiate 
the elements that were found insufficient in the previous 
denial.  So a remand is required to correct this procedural 
due process deficiency.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  To comply with the recent Kent decision, 
apprise the veteran of the specific evidence 
necessary to substantiate the element or 
elements that were found insufficient in the 
December 1991 denial of his claim for service 
connection for a left foot condition.  This 
includes evidence that he has a current left 
foot condition that was incurred in military 
service.  This evidence can include, but is 
not limited to, competent lay statements 
describing symptoms, medical or 
hospitalization records, or medical statements 
or opinions.

2.  Then readjudicate the veteran's claim in 
light of any additional evidence obtained.  If 
it is not granted to his satisfaction, prepare 
a supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


